USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ays RONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK. ‘DOCH

- DATE reo ZI E
DIOP L. PRICE,

Plaintiff,

 

 

— against — ORDER

19 Civ. 6845 (ER)
CORRECTION OFFICER I FU,

CORRECTION OFFICER LIN, CAPTAIN
WICKNAM, and THE CITY OF NEW YORK,

Defendants.

 

 

Ramos, D.J.:

 

In July 2019, Diop L. Price, proceeding pro se and in forma pauperis, filed the instant
action against the New York City Department of Correction and several correction officers,
alleging that the defendants failed to protect him from assaults by other inmates while
incarcerated on Rikers Island. Doc. 2. Soon thereafter, the Court ordered that the City of New
York be substituted for the Department of Correction, and it requested that the defendants waive
service. Doc. 6.

In his complaint, Price indicated he was incarcerated at North Infirmary Command in the
Riker’s Island Complex. Doc. 2 at 2,6. On the docket, however, Price’s address is listed as the
Ulster Correctional Facility in Napanoch, New York, and all correspondence has been sent to
him there. The docket does not indicate why or when Price’s address was changed from the one
provided in his complaint.

In October 2019, the City asked for an extension of time to answer the complaint because
it was unable to contact Price at Ulster and thereby receive the appropriate waivers from him,
allowing it to fully investigate his allegations. Doc. 10. In response, the Court ordered Price to

update his address lest his action be dismissed for failure to prosecute under Federal Rule of

 
Procedure 41(b). Doc. 11. On November 26, the City sent another letter to the Court asking that
the Court dismiss the action because Price had failed to update the Court with a proper address.
Doc. 12.

Since that time, all correspondence sent to Price at Ulster has been returned because,
according to a New York State Inmate Population Information search,' he was released from that
facility on August 1, 2019. But the New York City Inmate Lookup Service? indicates that he is
currently incarcerated at North Infirmary Command on Rikers Island, the same facility he listed
on his complaint.

Because there is no indication that correspondence related to this case has been sent to
the address listed by Price on his complaint, the Court DENIES without prejudice the City’s
request to dismiss this action under Rule 41(b). The City may renew its request if it is unable to
contact Price at that new address.

The Clerk of Court is respectfully directed to change Price’s address on the docket to the
following:

Diop L. Price

NYSID: 11627806K

Book & Case Number: 8951901048
North Infirmary Command (NIC)

15-00 Hazen Street
East Elmhurst, NY 11370

The Clerk is further directed to mail a packet containing a copy of the docket and each document
referenced within the docket to Price’s new address. The Clerk is also directed to send a copy of

the Order Granting IFP Application, Doc. 4, and the Prisoner Authorization, Doc. 3, to the

 

! Available at http://nysdoccslookup.doccs.ny.gov/.

? Available at a073-ils-web.nyc.gov/inmatelookup/pages/common/find jsf.

2

 
agency having custody of Price. That agency is directed to follow the instructions of Chief Judge
McMahon within that Order.

Price is ORDERED to send a letter to the Court indicating receipt of this packet and his
intention to continue this case by December 27, 2019. Finally, it is Price’s obligation to
promptly submit a written notification to the Court if Plaintiff's address changes, and the Court

may dismiss the action if Plaintiff fails to do so.

Itis SO ORDERED.

Dated: November 27, 2019 |
New York, New York

 

Edgardo Ramos, U.S.D.J.

 
